DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 6, 8, 10-11, 15, 17-18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/171,455 (reference application). 
Regarding claims 1-2 and 8, although the claims at issue are not identical, they are not patentably distinct from each other because the reference teaches a method of using the inkjet ink of the instant invention teaching all of the limitations of the inkjet ink, making the inkjet ink obvious if not anticipated.
Regarding claim 4, the amount of the reference overlaps the claimed amount. Therefore, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges In re Malagari, 182 U.S.P.Q. 549.
Regarding claim 6, the range of the reference overlaps the claimed amount. Therefore, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Regarding claim 10, the reference teaches the use of both substituted and unsubstituted phenyl and phenoxy groups, making the use of unsubstituted phenyl or phenoxy groups obvious.
Regarding claim 11, 15, 17-18 and 20, the use of two or more inks to make an ink set is conventional and obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 5, 7 and 12-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/171,455, as applied to claims 1-2, 4, 6, 8, 10-11, 15, 17-18 and 20 above, in view of Cook (US 9,988,540). 
Regarding claim 5, although the ‘455 reference teaches the use of a polymer, it is silent as to the polymer used. However, Cook disclosing similar inks teaches the use of methacrylic acid as the polymer (anionic non-aromatic polymer) with an acid number 
Regarding claim 7, although the ‘455 reference does not teach the pH, it does teach the other limitations of the claims. However, Cook teaches similar inkjet ink compositions, and teaches that the pH at least 7 and up to and including 9 (abstract). Therefore it would have been prima facie obvious to modify the teachings of the ‘455 reference by using a pH. of 7 to 9, with a reasonable expectation of success, as suggested by Cook.  As the pH range of the reference and instant invention overlap, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Regarding claim 12, Cook teaches the use of dye colors such as cyan, magenta, yellow, and black (claims 2 and 4). Therefore it would have been obvious to make inkjet inks with each of the colors to provide an ink set.
Regarding claims 13-14, Cook teaches a particle- refers to aqueous inkjet ink compositions free that contain substantially no organic or inorganic such as pigment colorant (i.e. colorless) (column 3, lines 52 to column 4, lines 23), making the use of such a composition obvious. 
This is a provisional nonstatutory double patenting rejection.


Regarding claims 3 and 16
The ‘455 patent teaches the use of an antimicrobial.  However, Andrews teaches the use of antimicrobials in compositions and methods such as inkjet printing (paragraph 0028), and teaches that as an antimicrobial that 2,4-dichlorobenzyl alcohol is known (paragraph 0033). As such it would have been obvious to combine two or more antimicrobials including 2,4-dichlorobenzyl alcohol because combining two or more materials disclosed by the prior art for the same purpose to form a third material that is to be used for the same purpose has been held to be a prima facie case of obviousness, see In re Kerkhoven, 205 U.S.P.Q. 1069.
Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to dependent claims 9 and 19, none of the prior art fairly teaches or suggest the use of 1,2-octanediol as the promoter in combination with the other limitations from the base claims from which they depend.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES E. MCDONOUGH
Examiner
Art Unit 1734